t c summary opinion united_states tax_court daniel wayne webb petitioner v commissioner of internal revenue respondent docket no 19848-05s filed date daniel wayne webb pro_se fred e green jr for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the deficiency stemmed from the disallowance of a deduction for alimony payments and the subsequent adjustment of petitioner’s itemized_deductions the parties have asked us to decide whether petitioner properly deducted dollar_figure that was voluntarily paid to his ex-wife in as alimony we hold that the payments at issue were properly deductible as alimony under sec_215 and consequently hold for petitioner background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed daniel wayne webb petitioner resided in reno nevada petitioner and jeanette webb were married in date and divorced in date it was a messy divorce and at least one temporary restraining order was issued against jeanette webb ex-wife petitioner ended up with custody of the children in addition to provisions regarding petitioner’s then-minor children the statement of decision issued by the superior court as the issue for decision under these facts is essentially legal in nature we decide the instant case without regard to the burden_of_proof of california for the county of los angeles the superior court in date provided for spousal support to be paid to petitioner’s ex-wife over the years the superior court issued various orders related to the dissolution of petitioner’s marriage to his ex-wife modifying provisions regarding inter alia spousal support as was deemed necessary in date the superior court issued a stipulation re spousal support order thereon the superior court’s order the superior court’s order outlined obligations with respect to future spousal support payments made by petitioner to his ex- wife including a requirement that she declare any payments as income on her federal and state_income_tax returns as well as the requirement that petitioner furnish his ex-wife with a proper accounting of all support payments made in a given tax_year no later than january of the following year the superior court’s order also specified that there was no legally actionable duty on petitioner’s part to make any payments the superior court’s order was signed by both petitioner and his ex-wife and it was signed by a judicial_officer of the state of california on date it was the superior court’s order that was in effect for the taxable_year petitioner paid his ex-wife dollar_figure per month in as spousal support he made these payments out of concern for his children’s welfare both petitioner and his ex-wife complied with their obligations as set forth in the superior court’s order discussion sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any alimony as defined in sec_71 which provides in relevant part sec_71 alimony or separate_maintenance payments defined -- for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 sec_3 petitioner described his ex-wife as periodically suffering from mental instability and explained that but for these alimony payments there was a real concern that his children’s mother--with whom his children had regular visitation --would be rendered homeless thereby negatively impacting his children c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse both parties agree that petitioner’s payments to his ex-wife satisfied the requirements set out in sec_71 c and d the parties do not agree however on whether the payments satisfy the requirement that the payments be made under_a_divorce_or_separation_instrument see sec_71 sec_71 provides that a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse as a general matter if the language of a statute is unambiguous on its face we apply the statute in accordance with its terms see eg 124_tc_1 affd 435_f3d_555 5th cir sec_71 is not a tremendously complicated statute and its requirements are clearly set forth the operative order in effect for was a written instrument incident to the divorce decree that dissolved petitioner’s marriage to his ex-wife because the superior court’s order was a written instrument incident to a divorce decree it thus meets the definition of a divorce_or_separation_instrument under sec_71 despite the fact that petitioner falls within the provisions of the applicable statute respondent argues that because petitioner did not have a legally enforceable duty to make spousal support payments in petitioner’s payments to his ex-wife in were not made pursuant to a divorce_or_separation_instrument but as petitioner rightly argues there is no requirement in the statute that payments be made under a legally enforceable duty in order to qualify for the alimony deduction the only requirement is that any payment be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 although it was once the case that entitlement to an alimony deduction under sec_71 required_payments to be respondent does not allege that the payments at issue were disguised child_support payments or installments of a property distribution rather his sole argument is that petitioner’s payments to his ex-wife did not constitute alimony because they did not meet its definition under the statute made under a legally enforceable obligation it has not been so for more than years prior to the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 sec_71 of the internal_revenue_code of defined alimony as payments made in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the divorce decree or under a written instrument incident_to_divorce_or_separation the statute was amended in repealing the requirement that the payment be based on a legal support obligation h rept part pincite the cases cited by respondent in support of his position are cases decided under the old law or are the progeny of older cases containing no independent analysis reflective of the changes to the statute although there certainly have been cases holding that voluntary payments made outside a written instrument incident_to_divorce are not alimony those cases have generally dealt with situations where there was no proper divorce decree or separation agreement where a payment was made before the operative document went into effect or where the older version of sec_71 applied to the particular case see eg 66_tc_308 holding that payments made under an oral agreement were not alimony because they were made before the issuance of the divorce decree 55_tc_1134 applying the old version of sec_71 and concluding that absent some sort of currently enforceable judicial decree or order sec_71 would not apply leventhal v commissioner tcmemo_2000_92 stating that letters from one spouse’s attorney to another do not constitute a divorce_or_separation_instrument peterson v commissioner tcmemo_1998_27 confirming that a california state court’s issuance of a minute order was sufficient under state law to constitute a divorce_or_separation_instrument abood v commissioner tcmemo_1990_453 applying the pre- amendment version of sec_71 to the facts and clarifying that under those circumstances voluntary payments are not within the purview of sec_71 and sec_215 this is true even of recent cases see eg 441_f3d_845 9th cir affirming the tax court’s holding that the prior version of sec_71 applied there have been no cases firmly on point with the one at bar respondent’s own regulations support petitioner’s position although sec_1_71-1 income_tax regs contains the antiquated language reflective of the older version of the alimony statute see sec_1_71-1 income_tax regs such periodic_payments must be made in discharge of a legal_obligation imposed upon or incurred by the husband because of the marital or family relationship the temporary_regulation promulgated along with the amended version of sec_71 in reflects the changes to the statutory language the more recent regulation requires only that alimony payments meet the following requirements a that payments be made in cash b that payments not be designated as excludible from the gross_income of the payee and nondeductible by the payor c that payments be made between spouses who are not members of the same household d that the payor has no liability to continue to make payments after the death of the payee spouse and e that payments are not treated as child_support sec_1_71-1t q a-2 temporary income_tax regs fed reg date further sec_1 71t q a-3 temporary income_tax regs makes very clear that the requirement that alimony or separate_maintenance payments be made in discharge of a legal_obligation has been eliminated accordingly petitioner’ sec_2002 payments satisfy the requirements for alimony payments as outlined in the relevant regulations more than years after the enactment of the amended statute there is no reason to assume that congress meant anything other than what it said in enacting the present version temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 of sec_71 it is not the court’s place to support respondent’s attempt to include language congress itself did not accordingly we hold that under the unique facts of this case petitioner’s payments made to his ex-wife in satisfied the conditions set forth in sec_71 and were thus properly deductible as alimony for that taxable_year to reflect our disposition of the disputed issue as well as respondent’s concession decision will be entered for petitioner
